TASHIMA, Circuit Judge,
dissenting.
While I agree with the majority as to the test for negligence under Arizona law- — whether there was a foreseeable and unreasonable risk of harm from defendant’s conduct — I cannot agree with its application in this case. In effect, the majority has drawn all of the inferences in favor of the moving party in the summary judgment context. Thus, I respectfully dissent.
The Border Patrol agent was tracking suspected, undocumented aliens at 3:00 a.m. on a moonless night. This very activity would give rise to a reasonable inference that persons were in the vicinity. Although it may be logical that the aliens would ordinarily head for a pre-arranged pick-up point, once it became evident that they were being tracked, it would not be unusual, and very likely, that some of them may have attempted to hide in the bushes of the vacant lot. The government adduced expert testimony that the agent likely used the “point shoot” method to fire above the intended target of the crouching dog. In so aiming his handgun, the agent had no idea who or what lay beyond the dog in the dark of night. Given that aliens were known to be in the area, it was foreseeable that persons would be in the vicinity. That the casita was “well-camouflaged” is of no consequence when one shoots into the dark of night where nothing can be seen. That the occupants of the casita were silent is also of no consequence — aliens attempting to hide from pursuing Border Patrol agents are unlikely to be boistrous or to expose themselves to plain view.
In these circumstances, whether shooting a handgun in the middle of a dark night, where nothing could be seen beyond the dog in the beam of a small flashlight, in an area where persons were known to be present, created a foreseeable and unreasonable risk of harm presents a question of fact for the trier of fact to decide. I thus would hold that it was error to grant summary judgment to the government.